Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 62, 93, 95-96, 98-99, 101-113 are pending. Claims 112-113 have been added. Claims 94, 97 and 100 have been canceled. Claims 62, 95 and 103 have been amended. In response to the Election/Restriction requirement Applicant elected Group II, CPP1-24 (cyclo(AspDecyrRrRQ) and protein (as the cargo). Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 62, 98, 106 and 112-113 have been examined and claims 93, 95-96, 99, 101-105 and 107-11 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Objections
Claim 98 is objected to because of the following informalities: Claim 98 recites “The complex of claim 97, wherein the hydrophobic side chain of the cyclic peptide is a non-aromatic side chain selected from alkyl……….carbocyclyl, or heterocyclyl, each of which is optionally substituted with a non-aromatic substituent”. The claim should be rewritten to recite “The complex of claim 97, wherein the hydrophobic side chain of the cyclic peptide is a non-aromatic side chain selected from alkyl……….carbocyclyl, and heterocyclyl, each of which is optionally substituted with a non-aromatic substituent”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claim 103 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claims 98 and 106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 98 depends upon a cancelled claim. In order to advance prosecution, the claim has been interpreted as being drawn to the complex of claim 62. 
Claim 106 is drawn to the complex of claim 62, wherein AAH1 is…… Claim 62 does not describe the variable AAH1. 
Therefore, the claims are indefinite.

Claim Rejections - 35 USC § 102
The rejection of claims 62, 93-95, 97-98, 100-102, 104 and 109 under 35 U.S.C. 102(a)(1) as being anticipated by Kemper et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new rejection.
Claims 62, 98 and 112-113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2014/190313).
With respect to claim 62, Lee et al. teach the preferred cyclic peptide LYS1044, which consists of the sequence FLRIRPK (page 8, lines 28-29; Table 1).
The cyclic peptide of Lee et al. corresponds to the instantly claimed peptide of formula I-C, wherein AA1 is Phe, AA2 is Leu, AA3 is Arg, AA4 is Ile, AA5 is Arg, and AA6 is Pro, AA7 is Lys.
Lee et al. further teach that the peptides of the invention were conjugated to Fmoc (i.e. a fluorescent label) (page 13, lines 18-30; Figure 12).
The instant specification teaches that the cargo can comprise a detectable moiety (para [00101]).
Therefore, the teachings of Lee et al. anticipate instant claim 62.
With respect to claims 98 and 112, the cyclic peptide of Lee et al. comprises an arginine (i.e. either at position 3 or 5) adjacent to one amino acid having a hydrophobic side chain (i.e. either isoleucine at position 4 or leucine at position 2). Please note that isoleucine and leucine have an alkyl non-aromatic hydrophobic side chain. 
With respect to claim 113, the cyclic peptide of Lee et al. consists of amino acids in the L-form. Thus, they have the same chirality.

Double Patenting
The rejection of claims 62, 94-95, 97-98, 100-102 and 104 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10626147 is withdrawn in view of the amendments to the claims.
The rejection of claims 62, 94-95, 97-98, 100-102 and 104 on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10815276 is withdrawn in view of the amendments to the claims.
The rejection of claims 62, 94-95, 97-98, 100-102 and 104 on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 11225506 is withdrawn in view of the amendments to the claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This rejection is maintained.
Claims 62, 98 and 112-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 68, 86, 90 and 92-106 of copending Application No.16/462922. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 98 and 112-113, ‘922 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and a cargo (claims 68 and 95).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Response to Arguments
In the response filed on 6/30/2022, Applicant requested the provisional ODP rejection to be held in abeyance until the claims in the instant application are found allowable.
For this reason, the rejection is maintained.

This rejection is maintained.
Claims 62, 98 and 112-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14-17, 22-24, 27, 29-34 and 37-42 of copending Application No.16/965718. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 98 and 112-113, ‘718 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and a cargo (i.e. CNBM) (claims 12, 14-17, 22-24, 27, 29-34 and 37-40).
With respect to claim 93, please note that CNBM is a protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In the response filed on 6/30/2022, Applicant requested the provisional ODP rejection to be held in abeyance until the claims in the instant application are found allowable.
For this reason, the rejection is maintained.

This rejection is maintained.
Claims 62, 98 and 112-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-12, 14, 17-18, 20, 25, 58, 95-96 and 99-100 of copending Application No.17/257224. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 98 and 112-113, ‘224 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and a cargo (i.e. a spermidine or spermine polymer) (claims 1 and 6).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In the response filed on 6/30/2022, Applicant requested the provisional ODP rejection to be held in abeyance until the claims in the instant application are found allowable.
For this reason, the rejection is maintained.

This rejection is maintained.
Claims 62, 98 and 112-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17/495238. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 98 and 112-113, ‘238 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and thymidine phosphorylase (i.e. a cargo) (claims 1-2 and 8-9).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In the response filed on 6/30/2022, Applicant requested the provisional ODP rejection to be held in abeyance until the claims in the instant application are found allowable.
For this reason, the rejection is maintained.

This rejection is maintained.
Claims 62, 98 and 112-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-40 of copending Application No.17/530664. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 98 and 112-113, ‘664 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and a cargo (claims 22, 27 and 29).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In the response filed on 6/30/2022, Applicant requested the provisional ODP rejection to be held in abeyance until the claims in the instant application are found allowable.
For this reason, the rejection is maintained.

This is a new rejection.
Claims 62, 98 and 112-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17/750966. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 98 and 112-113, ‘966 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and a peptide sequence that binds to a NEMO (i.e. a cargo) (claims 1 and 11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a new rejection.
Claims 62, 98 and 112-113 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No.17/832107. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same complex.
With respect to claims 62, 98 and 112-113, ‘107 teaches a complex comprising a cyclic peptide (which overlaps with instantly claimed formulas I-A to I-F and III-A to III-L) and a cargo (claims 2, 4 and 19).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658